Citation Nr: 1622320	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-27 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from July 1979 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was previously represented by attorney Charles D. Romo.  In August 2014, the Veteran changed his representation to the Texas Veterans Commission.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his October 2012 VA Form 9 in connection with his increased rating claims for his right and left knee patellofemoral syndrome.  He was scheduled for such a hearing in May 2016, but he failed to report.  The Veteran was initially informed that he was on the list of persons waiting for a Travel Board hearing in letters dated in August 2014, November 2014, December 2014, and February 2015.  Each of these letters was sent to the same address and returned as "return to sender," "unable to forward," and/or "not deliverable as addressed."  Despite the unsuccessful attempts to mail the Veteran correspondence at this address, two April 2014 letters that informed the Veteran of the date, location, and time of his hearing were sent to the same address as the returned mail.  However, VBMS contains an August 2014 VA Form 21-22 that includes a new mailing address for the Veteran.  In light of the returned mail and change of address, the Board finds that the Veteran should be provided with another opportunity to appear at a Travel Board hearing in accordance with his request.  As the RO schedules Travel Board hearings, a remand is warranted.

In addition, the record shows that a December 2008 rating decision denied entitlement to service connection for tinnitus.  The Veteran filed a timely notice of disagreement with this rating decision in January 2009.  However, this issue has not yet been addressed in a statement of the case.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for tinnitus.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  If, and only if, the Veteran files a timely substantive appeal should this issue be certified to the Board.

2.  The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing at his most recent address listed on the August 2014 VA Form 21-22.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




